DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Correction of the formal matters identified in the previous Office action and clarification of the term “closely” as used in claims 1, 14, and 24 is noted with appreciation.  Additionally, the claim amendments have obviated the rejection of claims 21 and 22 under 35 USC 112(b).
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
Regarding the potential holding of claim 24 as a substantial duplicate of claim 14, Applicant’s general claim of different descriptions and suggestion of difference in scope is not persuasive because both claims are drawn to a “pump for providing circulatory assistance” (claim 14) and a “heart assist device”  (claim 24) which uses the same structures and arrangement as the pump of claim 14. 
At page 15 of the amendments, Applicant suggests that the pump of Isaacson does not equate to a “heart assist device” as the term is used in the art.  However, at col. 6, ll. 61-68, Isaacson describes the embodiment of Fig. 3A (which is relied upon in the rejections) as being suitable for a ventricular assist device, which corresponds to Applicant’s “heart assist device.”
At page 16, Applicant suggests that because Isaacson teaches a rotor with two impellers, it cannot meet the claim limitations because the claims require only one impeller.  However, independent claims 1, 14, and 24 use the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements.  MPEP 2111.03.  The benefits of using only one impeller which Applicant provides as support on pages 16-17 are not compelling because the limitation of only one impeller does not appear in the claims.
At page 17, Applicant suggests that bearing gap 161 of Isaacson cannot be considered a “leakage path” because the entire flow of blood through the pump passes through this gap.  This is not so.  The 
Applicant continues at page 18 by identifying alleged shortcomings of the Isaacson pump.  However, the embodiments discussed by Applicant (Fig. 1A-2B) are not relied upon in the rejections.  Further, the specific features identified by Applicant are not recited in the claims and so cannot be used to define the claimed invention over the invention of Isaacson.  Further, the alleged shortcomings of Isaacson are not supported by any cited evidence and arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP 2145.
Addressing the rejection of claims 8-13, 20-23, and 28-29 under 35 USC 103, Applicant highlights some differences between the Isaacson and McBride pumps to suggest that they operate differently.  The Examiner acknowledges these differences in the rejections by explaining those elements which Isaacson does not teach but McBride does.  Applicant goes on to make a general claim of patentability of the claims without identifying anything in the claims which is not taught by the references relied upon in the rejection.  As to the alleged lack of a prima facie case of obviousness, since Applicant has not argued against any specific points of the rejection, the Examiner refers to the statements already made in support of the combination of references in the rejections below.
Applicant makes similar arguments concerning the rejections of claims 12 and 29 and the rejections of claims 4-5, 15, and 17-18.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 14, 16, 19, 24-27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,211,546 to Isaacson et al.
Regarding independent claim 1, Isaacson teaches a heart assist device (109), comprising: 
a rotor (110); 
 said rotor comprising a shaft (133) with an outer surface and an impeller (150) extending from the shaft at a first location on the outer surface (Fig. 3A); 

wherein said first location and said second location on said rotor are toward opposite ends of the said rotor (as shown in Fig. 3A wherein impeller 150is located on a left-hand side of the rotor while the bearing location 161 is located on the right-hand side of the rotor);
 a pump housing (111) comprising a first end and a second end (Fig. 3A); 
 the pump housing comprising one or more cylindrical bores (within conduit 121) configured to define a pumping chamber (col. 11, ll. 18-22) and an inner bearing surface (at 161) within the pump housing; 
 wherein, in an operating configuration, the rotor is positioned within the one or more cylindrical bores such that the impeller rotates within the pumping chamber upon actuation of the rotor (col. 13, ll. 11-23); 
 wherein said inner bearing surface of the pump housing is closely fitted to said outer bearing surface of said shaft to form a hydrodynamic bearing clearance (161) there between such that during actuation of the rotor the inner bearing surface and outer bearing surface form a hydrodynamic journal bearing (col. 12, ll. 23-26); 
 the pump housing comprising an axial inlet (135a) at the first end of the pump housing (Fig. 3A), the axial inlet in fluid communication with the pumping chamber (Fig. 3A); 
 the pump housing further comprising an annular outlet (135b) in communication with the pumping chamber (Fig. 3A), the annular outlet being located between the first and second ends of the pump housing (Fig. 3A); 

 wherein actuation of the rotor causes blood to enter into the axial inlet, through the pumping chamber, and out the annular outlet in a substantially axial outlet flow (col. 13, ll. 11-23); and
wherein during actuation of the rotor the hydrodynamic bearing clearance operates as a leakage path to allow the flow of blood into a leakage inlet (at the upstream end of bearing clearance 161, where the leakage through the bearing clearance enters said clearance volume), and along the length of the hydrodynamic bearing clearance (col. 12, ll. 29-36).
Regarding independent claims 14 and 24, Isaacson teaches a pump (109) for providing circulatory assistance within a circulatory system, comprising: 
a rotor (110) comprising a shaft (133) with an outer surface and an impeller (150) extending from the shaft at a first location on the outer surface (Fig. 3A); 
 said outer surface comprising an outer bearing surface at a second location on the shaft (at 161, col. 12, ll. 23-26), wherein said shaft at said second location is configured with a rotor magnet (140) for being magnetically driven by a motor stator (Fig. 3A, col. 12, ll. 62-68);
wherein said first location and said second location on said rotor are toward opposite ends of the said rotor (as shown in Fig. 3A wherein impeller 150is located on a left-hand side of the rotor while the bearing location 161 is located on the right-hand side of the rotor);
 a pump housing (111) comprising a first end and a second end (Fig. 3A); 
 the pump housing comprising one or more cylindrical bores (within conduit 121) configured to define a pumping chamber (col. 11, ll. 18-22) and an inner bearing surface (at 161) within the pump housing; 

 wherein said inner bearing surface of the pump housing is closely fitted to said outer bearing surface of said shaft to form a hydrodynamic bearing clearance (161) there between such that during actuation of the rotor the inner bearing surface and outer bearing surface form a hydrodynamic journal bearing (col. 12, ll. 23-26); 
 the pump housing comprising an axial inlet (135a) at the first end of the pump housing (Fig. 3A), the axial inlet in fluid communication with the pumping chamber (Fig. 3A); 
 the pump housing further comprising an annular outlet (135b) in communication with the pumping chamber (Fig. 3A), the annular outlet being located between the first and second ends of the pump housing (Fig. 3A); 
wherein actuation of the rotor causes blood to enter into the axial inlet, through the pumping chamber, and out the annular outlet in a substantially axial outlet flow (col. 13, ll. 11-23), and therefore capable of receiving and providing blood from two different locations; and
wherein during actuation of the rotor the hydrodynamic bearing clearance operates as a leakage path to allow the flow of blood into a leakage inlet (at the upstream end of bearing clearance 161, where the leakage through the bearing clearance enters said clearance volume), and along the length of the hydrodynamic bearing clearance (col. 12, ll. 29-36).


Regarding dependent claims 2-3, 6, 7, 16, 19, 25-27, and 30, Isaacson teaches the device/pump of claims 1, 14, and 24 (see above), 
wherein said rotor is primarily suspended in the radial direction within said housing by hydrodynamic thrust forces generated by relative movement of said rotor with respect to and within said pump housing (col. 12, ll. 29-36) (claim 2),
wherein said rotor comprises one or more rotor magnets (140) located within the bearing surface of said shaft (Fig. 3A); wherein the pump housing comprises a motor stator (111) having a coil (113) positioned opposite said one or more rotor magnets from the hydrodynamic bearing clearance (Fig. 3A); and wherein actuation of the rotor is affected by electrical current flowing through the motor stator to generate magnetic flux field that extends across the leakage flow path to displace the one or more rotor magnets (col. 12, ll. 52-61, col. 13, ll. 11-15) (claim 3),
wherein the motor stator one and one or more rotor magnets are axially disposed with respect to each other to form an axial motor (Fig. 3A) (claim 6),
wherein the hydrodynamic bearing clearance comprises an annular gap formed between the inner bearing surface of the pump and said outer bearing surface of said shaft (Fig. 3A, col. 12, ll. 29-36) (claim 7),
wherein the blood exits out the annular outlet in a substantially axial outlet flow (Fig. 3A) (claim 16), 
wherein the hydrodynamic bearing clearance comprises an annular gap formed between the inner bearing surface of the pump and said outer bearing surface of said shaft (Fig. 3A, col. 12, ll. 29-36) (claim 19), 
wherein said rotor comprises one or more rotor magnets (140) located within the bearing surface of said shaft (Fig. 3A); wherein the pump housing comprises a motor stator (111) having a coil (113) positioned opposite said one or more rotor magnets from the hydrodynamic bearing clearance 
wherein the motor stator and one or more rotor magnets are axially disposed with respect to each other to form an axial motor (Fig. 3A) (claim 26),
wherein the hydrodynamic bearing clearance comprises an annular gap formed between the inner bearing surface of the pump and said outer bearing surface of said shaft (Fig. 3A) (claim 27), 
wherein the inner bearing path and rotor bearing path comprise planar surface (between outlet 135b and the downstream end of rotor 133, Fig. 3A) forming a planar hydrodynamic bearing and planar leakage path in fluid communication with the pumping chamber (claim 30).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13, 20-23, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,211,546 to Isaacson et al in view of US 7,841,976 to McBride et al.
Regarding claims 8, 20, and 28, Isaacson teaches the device/pump of claims 7, 19, and 27 (see above), but fails to teach that the hydrodynamic bearing clearance further comprises a conical leakage path in fluid communication with the annular gap, the conical leakage path formed from a conical bearing interface between the rotor and pump housing.
McBride teaches a pump wherein a hydrodynamic bearing forming surface comprises a conical shape (col. 9, ll. 33-44).
McBride also teaches that adjusting the geometry of the hydrodynamic bearing surfaces also adjusts the strength in flow through the bearing gap which in turn can reduce the shearing stresses in the blood flowing therethrough.  Because Isaacson also teaches a blood pump with a gap formed between hydrodynamic bearing forming surfaces, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Isaacson by using conical surfaces as part of the hydrodynamic bearing as taught by McBride for the purpose of reducing the shear stresses on the blood flowing through the bearing (McBride col. 9, ll. 33-44).
Regarding claims 9, 10, 11, 13, 21, 22, and 23, Isaacson as modified by McBride teaches the device/pump of claims 3, 8, 19, and 27 (see above),

wherein the conical leakage path is located downstream from the annular gap opposite the pumping chamber from the annular gap (because the pump of Isaacson features two rotor stages, see the two blade sets at 150 in Fig. 3A, there would be a pumping chamber both upstream and downstream of the hydrodynamic bearing at 161, therefore the cylindrical surface would be upstream from the annular gap at the downstream stage and downstream of the gap at the upstream stage) (claims 10 and 22),
wherein the hydrodynamic bearing clearance further comprises a second conical leakage path in fluid communication with the annular gap; wherein the second conical leakage path is formed from a second conical bearing interface between the rotor and pump housing; and wherein the second conical leakage path is located downstream from the annular gap (as shown in Fig. 3A of Isaacson, gap 160 forms a hydrodynamic bearing that is downstream from the bearing formed by gap 161, which would benefit from the cylindrical shape taught by McBride as well) (claims 11 and 23),
wherein the leakage path is formed between a conical bearing interface between the rotor and pump housing (see rejection of claim 8 above);  and wherein the motor stator magnet (Isaacson 113) and one or more rotor magnets (Isaacson 141) are disposed across the conical bearing interface from one another (Isaacson Fig. 3A) (claim 13).


Claims 12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,211,546 to Isaacson et al in view of US 4,704,121 to Moise.  Isaacson teaches the pump/device of claims 7 (see above) and 27, but fails to teach that the hydrodynamic bearing clearance further comprises a spherical leakage path in fluid communication with the annular gap, the spherical leakage path formed from a spherical bearing interface between the rotor and pump housing.
Moise teaches a hydrodynamic bearing formed by spherical surfaces (col. 4, ll. 30-42).
Moise also teaches that providing spherical surfaces which form a hydrodynamic bearing serve the dual function of forming both a seal and a bearing (col. 4, ll. 3-7) which creates a flow of blood through the bearing (col. 3, ll. 28-35) which avoids the formation of potentially dangerous blood clots and other unwanted consequences (col. 1, ll. 61-66).  Because Isaacson also teaches a blood pump with hydrodynamic forming surfaces and Moise teaches a modification to the hydrodynamic bearing forming surfaces to avoid unwanted consequences such as clot formation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Isaacson by using spherical bearing surfaces as taught by Moise for the purpose of avoiding clot formation or other unwanted consequences of blood pumping (Moise col. 1. 61-66).
Claims 4, 5, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,211,546 to Isaacson et al in view of US 8,409,276 to Wampler.  
Regarding claim 4, Isaacson teaches the device of claim 1 (see above), including one or more cylindrical bores comprising a first bore disposed at the first end of the pump housing (at the left hand side of Fig. 3A), the first bore configured for housing the impeller and pumping chamber (Fig. 3A), and a second bore at a second end of the pump housing (at the right hand side of Fig. 3A), the second bore defining the inner bearing surface (at 161) configured for housing the outer bearing surface of the rotor and leakage flow path (Fig. 3A); wherein rotation of the impeller draws the flow of blood through the 
Isaacson fails to teach another portion of the blood directed along the length of the second bore and through an additional outlet disposed toward the second end of the pump housing.
Moise teaches a blood pump wherein the blood is directed along the length of a first bore (at 292 in Fig. 18) and a second bore (at 296 in Fig. 18) and through an additional outlet disposed toward the second end of the pump housing (at 294 in Fig. 18).
Moise further teaches that such an arrangement of pump outlets can allow for strategic implantation within a body which can provide improved pumping, but avoid invasive surgeries required to implant the pump (col. 4, ll. 6-20, col. 22, ll. 6-20).  Because Isaacson also teaches a blood pump and Moise teaches an arrangement of pump components to improve the use of a blood pump, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Isaacson by arranging an additional outlet toward the second end of the pump as taught by Moise for the purpose of allowing easier implantation of the pump (Moise col. 4, ll. 6-20, col. 22, ll. 6-20).
Regarding claims 5, 15, 17, and 18, Isaacson as modified by Moise teaches the device/pump of claims 1 and 14 (see above), 
the pump housing further comprising: one or more radial outlet ports (Moise 324) disposed along a circumference of the pump housing at a location between the first end and the annular outlet (Moise Fig. 18); wherein a third portion of blood is directed radially outward from the one or more radial outlet ports (Moise 294) (claim 5),
wherein the pump housing comprises a leakage outlet in fluid communication with the hydrodynamic bearing clearance, the leakage outlet directing the blood out the leakage path to a third location in the circulatory system (Moise col. 21, ll. 65 - col. 22, ll. 5) (claim 15),

the pump housing further comprising: one or more radial outlet ports (Moise 324, Fig. 18) disposed along a circumference of the pump housing at a location between the first end and the annular outlet (Moise Fig. 18); wherein a third portion of blood (Moise 294, Fig. 18) is directed radially outward from the one or more radial outlet ports (Moise Fig. 18) (claim 18).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745